Motion by appellant to vacate order, dated October 13, 1959, dismissing appeal, granted. Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers .(including the typed minutes) and on appellant’s typewritten brief. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the February Term, commencing January 30, 1961; the appeal is ordered on the calendar for said term. Motion for assignment of counsel granted. Frank Serri, Esq., of 66 Court St., Brooklyn 1, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Kleinfeld, Pette and Brennan, JJ., concur.